DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prather; William R. et al. (US 4941497 A; hereinafter Prather).
Regarding claim 1 Prather teaches:

    PNG
    media_image1.png
    688
    486
    media_image1.png
    Greyscale
An animal suspension harness. (See Fig. 1 #16)
A frame having a plurality of legs extending therefrom such that the frame is freestanding. (See Fig. 2 #12, 39, 40); (Column 2, lines 25-35) the frame can be attached to four pivot able wheels 14 to enable freedom of the frame to freely move about.
At least one crossbar extending between two orthogonally adjacent legs of the plurality of legs. (See Fig. 2 #38); (Column 2, lines 48-53) Frame 10 also includes a stability bar 38 which projects outwardly from the front portion of the frame and provides a structural component for a person to hold and balance himself or herself while moving about in the walker.
A harness having a first end and a second end, wherein a central body support is disposed at a center of the harness. (See Fig. 1 #18); (Column 2, lines 20-25) the support structure includes a seat component 18 for a person to sit on.
The first end of the harness comprising at least one suspension strap removably secured to the crossbar. (See Fig. 1 #52); (Column 3, lines 5-10)
The second end of the harness comprising at least one body strap removably secured to the frame. (See Fig. 1); (Column 3, lines 5-10) the seat is hung from the rings 50 by adjustable straps 52. The adjustable straps 52 enable the height of the seat to be adjusted as required for the specific patients.
Wherein the central body support comprises at least one rear aperture configured to accept a tail therethrough. (See Fig.1 #58); (Column 3, lines 10-15) Also, legbands 58 are provided on the seat to provide means to securely support the patient within the seat.
Regarding claim 2 Prather, as shown above, discloses all of the limitations of claim 1. Prather further teaches:
Wherein the legs are telescopic. (See Fig. 2 #15); (Column 2, lines 55-60) to make the stability bar adjustable, conventional adjusting means 15 comprising slotted connectors are provided on opposing sides of the stability bar 38 as well as in the opposing sides 39 and 40 of the lower frame member 22.
Regarding claim 4 Prather, as shown above, discloses all of the limitations of claim 1. Prather further teaches:
Wherein a body strap is secured to opposing sides of the frame. (See Fig. 1 above); (Column 3, lines 0-10)
Regarding claim 5 Prather, as shown above, discloses all of the limitations of claim 1. Prather further teaches:
Wherein the body straps are adjustable. (See Fig. 1 #52); (Column 3, lines 0-10) the seat is hung from the rings 50 by adjustable straps 52. The 
Regarding claims 7 and 8 Prather, as shown above, discloses all of the limitations of claims 1 and 7 respectively. Prather further teaches:
Wherein the harness further comprises a pair of main straps affixed to opposing sides thereof, wherein the pair of main straps are configured to provide support to the harness. (See Fig. 1 #54, 56); (Column 3, lines 10-15) the seat can include an adjustable waistband 54 which can be opened and closed by any desired means such as a velcro closure strap 56.
Adjustable in length. (See Fig. 1 #54, 56); (Column 3, lines 10-15) the seat can include an adjustable waistband 54 which can be opened and closed by any desired means such as a velcro closure strap 56.
Regarding claim 9 Prather, as shown above, discloses all of the limitations of claim 2. Prather further teaches:
A control mechanism disposed on each of the plurality of legs, wherein the control mechanism is configured to selectively move the plurality of legs between an extended position and a retracted position. (See Fig. 2 #15); (Column 2, lines 55-60) to make the stability bar adjustable, conventional adjusting means 15 comprising slotted connectors are provided on opposing sides of the stability bar 38 as well as in the opposing sides 39 and 40 of the lower frame member 22.
Regarding claim 11 Prather, as shown above, discloses all of the limitations of claim 9. Prather
The control mechanism is further comprised to lock the plurality of legs at a desired length. (See Fig. 2 #15); (Column 2, lines 55-60) to make the stability bar adjustable, conventional adjusting means 15 comprising slotted connectors are provided on opposing sides of the stability bar 38 as well as in the opposing sides 39 and 40 of the lower frame member 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prather.
Regarding claim 3 Prather, as shown above, discloses all of the limitations of claim 1. Prather further teaches:
Rear aperture. (See Fig. 1 #58)
Crossbar. (See Fig. 1 #38)
Prather 
Wherein the rear aperture is oriented to align with the crossbar. 
However, it would have been obvious to one of ordinary skill within the art at the time of filing to align the rear aperture with the crossbar as an obvious matter of design choice, since applicant has not disclosed that aligning the two structures solves any stated problem. One of ordinary skill within the art could adjust the body and front straps of Prather to any desired length to achieve the same result without undue experimentation.
Regarding claim 6 Prather, as shown above, discloses all of the limitations of claim 1. Prather further teaches:
Ring elements disposed along the frame and the crossbar, wherein the plurality of rings are configured to pivotally affix the body strap and the suspension strap thereto. (See Fig. 2 #50); (Column 3, lines 5-8) a plurality of ring elements 50 are attached to the stability bar by any conventional means as illustrated. The seat is hung from the rings 50 by adjustable straps 52.
Prather does not teach:
D-rings. 
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a ring element, as taught by Prather, with a D-ring, since a simple substitution of one known element for another would obtain predictable results.
Regarding claim 12 Prather, as shown above, discloses all of the limitations of claim 1. Prather further teaches:
Crossbar. (See Fig. 1 #38)
Prather does not teach:
Wherein a height of the crossbar is selectively adjustable along a length of the pair of orthogonally adjacent legs.
It would have been obvious to one having ordinary skill in the art at the time of filing to have an adjustable crossbar, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prather in view of Sisko; Mike R. et al. (US 5657783 A; hereinafter Sisko).
Regarding claim 10 Prather, as shown above, discloses all of the limitations of claim 9. Prather further teaches:
Molded grip element for increasing frictional engagement therewith. (See Fig. 2 #15)
Prather does not teach:
Grooved out surface for increasing frictional engagement therewith.
Sisko teaches:
The control mechanism comprises a grooved outer surface configured to increase frictional engagement therewith. (See Fig. 1 #32); (Column 4, lines 10-15) these U-shaped side members 30 carry an arrangement of locking collars 32 at their opposite ends to provide vertical adjustability with the leg posts 26.
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a control mechanism, as taught by Prather
Regarding claim 14 Prather, as shown above, discloses all of the limitations of claim 1. Prather does not explicitly teach. However, Sisko further teaches:
Further comprising a paw rest extending between opposing legs of the plurality of legs. (See Fig. 1 #40); (Column 4, lines 25-30) The aluminum-tube frame 18 includes struts and braces and the like, as the upper and lower front pieces 38 and 40 shown in FIG. 1, to give the walker 12 the desired configuration and rigidity.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the legs of Prather to include an additional brace, as taught by Sisko, in order to gain the advantages of increased rigidity.
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prather in view of Diamond; Harvey (US 6886575 B2; hereinafter Diamond).
Regarding claim 13 Prather, as shown above, discloses all of the limitations of claim 1. Prather does not explicitly teach. However, Diamond teaches:
Further comprising a stopper disposed on the distal end of each of the plurality of legs, the stopper configured to increase frictional engagement with a support surface. (See Fig. 1 #50); (Column 4, lines 5-11) A crutch tip 50 is adapted to fit on the ground-engaging ends of the tubular leg extensions 26, 28 to prevent sliding movement between the walker 10 and the ground. In contrast to the metallic nature of the cross brace 16 and the side frames 12 and 14, crutch tips 50 are preferably made from a suitable conventional thermoplastic material.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the legs of Prather to include stoppers, as taught by Diamond, in order to gain 
Regarding claim 15 Prather, as shown above, discloses all of the limitations of claim 1. Prather does not teach. However, Diamond teaches:
Wherein the frame is pivotally secured about the crossbar, such that the frame is selectively movably between a collapsed position and a deployed position. (See Fig. 1 A, 14, 16); (Column 4, lines 20-27) For convenience of handling and storage, each side frame 12 and 14 may be folded inwardly relative to the cross brace 16 as shown by arrow A in FIG. 1 with respect to side frame 12. Yet, to make the walker stable during use, the side frames 12 and 14 are required to be locked to the end sleeves 60 and 62, respectively, to prevent rotation when in the operative, open position as shown in FIG. 1 with respect to side frame 14.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the frame of Prather to include the ability to fold, as taught by Diamond, in order to gain the advantages of increased convenience of handling and storage. (Column 1, lines 58-63)
Regarding claim 16 Prather, in view of Diamond, as shown above, discloses all of the limitations of claim 15. Prather does not teach. However, Diamond teaches:
Further comprising a lever disposed on the frame, wherein the lever is configured to allow the frame to be moved between the collapsed position and the deployed position when actuated. (See Fig. 1 #84, 120); (Column 5, lines 39-46) as illustrated in FIG.1, the handle portion 120 of actuating lever 84 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the frame of Prather to include the ability to fold via a lever located on the frame, as taught by Diamond, in order to gain the advantages of increased convenience of handling for persons with limited dexterity. (Column 1, lines 58-63)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HUGUS JOHN W (US 2976840 A); dog mobility device
Ward; Barry D. (US 20080017227 A1); mobility device with grooved locking collars
Burrows; Esther J. (US 4532948 A); folding walker with flexible seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644